Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 11, 13, and 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wygant (SPIE 2005), and further in view of Sutardja (US 2008/0272848 A1).
Regarding claims 1, 11, 20, and 25, Wygant teaches an ultrasound apparatus, comprising:
an ultrasonic transducer [abstract capacitive micromachined ultrasonic transducer (CMUT)]; and
a trans-impedance amplifier (TIA) having an input terminal coupled directly or through one or more components to the ultrasonic transducer and configured to receive and amplify an analog electrical signal from the ultrasonic transducer [abstract The result is that each transducer element is connected to a dedicated pulser and low-noise preamplifier. … The preamplifier has an approximate transimpedance gain of 500 kΩ and 3-dB bandwidth of 10 MHz. … one element at a time can be selected for transmit and receive].
Wygant teaches a transimpedance amplifier but does not explicitly teach … and yet Saturdja teaches the multi-stage TIA [0003 transimpedance amplifier TIA is a well-known type of 
wherein the multi-stage TIA includes an upstream stage and a downstream stage [fig. 34 shows three stages #415 #425 and #710 nested transimpedance amplifiers], the upstream stage is configured to operate at a first supply voltage [fig. 34 shows Vdda; abstract first power supply…second power supply…third voltage developed from charge pump module], the downstream stage is configured to operate at a second supply voltage [fig. 34 shows Vdd2], and the first supply voltage is less than half the second supply voltage (alternatively: claim 11 wherein the second supply voltage is greater than the first supply voltage.; alternatively: claims 20 and 25 wherein the first supply voltage is between 25-50% of the second supply voltage) [fig. 34 output gain stage supplied by charge pump module which is x2, x3, x4, etc. of input voltage to boost charge pump; 0138 ranges of 1.2V lowest input voltage along with Vdda+Vddd gives boost of 3.7V to 4.2V output voltage listed which is 29% to 32% - i.e., probably about x3 output boost from charge pump with inefficiencies considered].
It would have been obvious to replace the transimpedance amplifier as taught by Wygant, with the nested transimpedance amplifier with output stage supplied by boosted voltage as taught by Sutardja so that a higher output power may be produced at the last amplifier stage where it is needed to drive a load.

    PNG
    media_image1.png
    650
    494
    media_image1.png
    Greyscale

Regarding claims 3, Wygant also teaches the ultrasound apparatus of claims 1 and 11, wherein the ultrasonic transducer and the multi-stage TIA are integrated on a same substrate [sec. I. introduction the transducer array is flip-chip bonded to a custom-designed integrated circuit (IC) that comprises the front-end electronics.].
Regarding claim 4, Wygant also teaches the ultrasound apparatus of claim 1, further comprising a switch coupling the multi-stage TIA with the ultrasonic transducer [sec. III front-end integrated circuit In this implementation of the front-end IC, each of the 256 transducer elements is connected to a dedicated amplifier and pulser. The amplifier, pulser, transmit/receive switch combination is termed a unit cell. A schematic of the unit cell is shown in Figure 4(a).].
Regarding claim 18, Wygant as modified by Sutardja teaches the ultrasound apparatus of claim 1, wherein the first supply voltage is less than one-quarter the second supply voltage [0138 so long as output is greater than sum of Vdda+Vddd, for example 1.2V with four capacitor charge pump is x4 to 4.8V which is taking official notice regarding the operation of charge pumps].
Regarding claims 19 and 24, Wygant as modified by Sutardja teaches the ultrasound apparatus of claims 1 and 11, wherein the upstream stage is a first stage of the multi-stage amplifier [fig. 34 shows three stages #415 #425 and #710 nested transimpedance amplifiers].
Regarding claims 21, Wygant as modified by Sutardja teaches the ultrasound apparatus of claims 1 and 11, wherein the downstream stage is a last stage of the multi-stage amplifier [fig. 34 shows three stages #415 #425 and #710 nested transimpedance amplifiers].

Claims 5 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wygant (SPIE 2005) and Sutardja (US 2008/0272848 A1) as applied to claims 1 and 11 above, and further in view of Khaw (US 2017/0026011 A1).
Regarding claims 5 and 14, Wygant does not explicitly teach … and yet Khaw teaches the ultrasound apparatus of claim 1, further comprising a feedback impedance coupling (alternatively: feedback signal) the downstream stage with the upstream first stage [abstract a feedback path with feedback resistor connects between the input and output of the transimpedance amplifier].
It would have been obvious to combine the ultrasound array as taught by Wygant, with the feedback resistor as taught by Khaw so that the gain may be set which is proportional from output to input.

Claims 9 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wygant (SPIE 2005) and Sutardja (US 2008/0272848 A1) as applied to claims 1 and 11 above, and further in view of Jiajian (2010, Thesis).
Regarding claims 9 and 15, Wygant does not explicitly teach … and yet Jiajian teaches the ultrasound apparatus of claim 1, further comprising filtering and time gain compensation circuitry coupled to the multi-stage TIA [title time gain compensation amplifier for ultrasonic echo signal processing; pg. 45, sec. 5.2.3 transimpedance].
It would have been obvious to modify the ultrasound array of Wygant, with the time-gain compensation of Jiajian to account for frequency dependent attenuation through the material through which the ultrasound waves pass (Jiajian) [pg. 3-4, sec. 1.3 time gain compensation amplifier (TGC)].

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wygant (SPIE 2005) and Sutardja (US 2008/0272848 A1) as applied in claim 1 above, and further in view of Beck (US 5,585,626).
Regarding claim 10, Wygant does not explicitly teach … and yet Beck teaches the ultrasound apparatus of claim 1, wherein: the multi-stage TIA comprises a first multi-stage TIA; and the ultrasound apparatus further comprises: a second multi-stage TIA; and an averaging circuit having an input coupled to outputs of the first multi-stage TIA and the second multi-stage TIA [col. 5:30-50 relative distance between a reflecting object 14A, 14B and sensor 1. The specific embodiment illustrated in FIG. 5 comprises a first trans-impedance amplifier 20, a second trans-impedance amplifier 21, a difference amplifier 22, a summing amplifier 23, and a divider 24.; col. 10:20-40 Still other vehicle guidance techniques use ultrasonic sonar and/or infrared detectors.].
.

Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive. (See below).

I. Independent Claim 1 
As amended, independent claim 1 recites, in part, "the upstream stage is configured to operate at a first supply voltage, the downstream stage is configured to operate at a second supply voltage" and "the first supply voltage is less than half the second supply voltage." Support for the amendments to claim 1 may be found at least in paragraph [0035] of the published application. Wygant and Sutardja, either alone or in combination, fail to describe at least these limitations of amended claim 1. 
In rejecting claim 1, the Office Action cites to FIG. 34 of Sutardja and relies on voltages Vaaa and Vaa2 shown in this figure as purportedly disclosing "a first supply voltage" and "a second supply voltage," respectively (see Office Action, pp. 2-3). The Office also asserts that the "ranges of 1.2 V lowest input voltage along with Vaaa+Vaa gives boost of 3.7 V to 4.2 V output voltage listed which is 29% to 39% - i.e., probably about 3x output boost from charge pump with inefficiencies considered" (see Office Action, p. 3). However, this simply mischaracterizes Sutardja. FIG. 34 of Sutardja shows opamps 415 and 425 both powered by Vaaa and opamp 710 powered by voltage Vaa2 (see paragraphs [0127] and [0136]). Sutardja states that charge pump module 3400 shown in FIG. 34 generates a "digital voltage Vaa2 that is approximately equal to Vaaa.
Vddd." Paragraphs [0137]-[0138] of Sutardja provide values for Vdda as being "between 2.7 V and 4.2 V" when a lithium-ion battery is used to provide Vdda. These sections of Sutardja also state that "Vddd generally provides only about 1.2 V" (see paragraph [0138]). Nowhere does Sutardja describe 1.2 V as being an "input voltage" as asserted in the Office Action. In addition, the range of "3.7 V to 4.2 V" cited by the Office Action is the voltage supplied to LED 3502 shown in FIG. 35 of Sutardja, not a voltage supplied to a stage of a TIA (see Sutardja at paragraph [0138]).
The office really does not understand why the terminology of an input voltage is being disputed here. A charge pump is a circuit which is made to selectively apply a lower supply voltage in sequence to each of a number of capacitors so that when the capacitors are then collectively stacked a greater output voltage is produced. In other words, notwithstanding losses, the supplied input voltage may be doubled, tripled, etc. depending on the number of capacitors charged and then summed by switching. Sutardja clearly shows in fig. 34 that the power supply voltage supplied to the first two amplifier stages is then also used to produce a different power supply voltage for the third amplifier stage by way of a charge pump module. This is solving a common problem in the art pertaining to the need to drive a higher voltage/power load.

Even if Vdda is purportedly "a first supply voltage" and Vdd2 is purportedly "a second supply voltage" (and the Applicant does not concede that it is so), the values for Vdda and Vddd appearing in Sutardja do not result in Vdda being less than half Vdd2. Sutardja lists values for Vdda between 2.7 V and 4.2 V and values for Vdd2 being approximately equal to Vdda + Vddd, where Vddd is 1.2 V. These values for Vdda and Vdd2 fail to meet the claim limitation "the first supply voltage is less than half the second supply voltage." For example, if Vdda is 2.7 V then Vdd2 is 3.9 V, and Vdda is not less than half of Vdd2. Therefore, Sutardja does not describe "the first supply voltage is less than half the second supply voltage," as recited in claim 1. 
Vdd2 is equal to a multiple of Vdda and Vddd, i.e., Vdd2 = x * (Vdda + Vddd). For the simplest two capacitor charge pump the voltage boost is 2x. Therefore Vdd2 must be at least twice Vdda and could be more with the addition of more voltage (e.g., adding Vddd) or an increased gain (e.g., three capacitor charge pump, etc.).

Wygant does not cure these deficiencies of Sutardja and the Office concedes that Wygant fails to describe these limitations of independent claim 1 (see Office Action, p. 2). Thus, Wygant fails to describe "the first supply voltage is less than half the second supply voltage," as recited in claim 1. 
For at least these reasons, independent claim 1, and each claim that depends therefrom, patentably distinguishes over Wygant and Sutardja, either alone or in combination. Accordingly, it is respectfully requested that the rejection under 35 U.S.C. § 103 of claim 1, and each claim that depends therefrom, be withdrawn. 

II. Independent Claim 11 
Independent claim 11 recites, in part, "wherein the first supply voltage is less than half the second supply voltage."  As should be clear from the foregoing explanation of Wygant and Sutardja, independent claim 11 patentably distinguishes over those references, either alone or in combination. Accordingly, it is respectfully requested that the rejection under 35 U.S.C. § 103 of claim 11, and each claim that depends therefrom, be withdrawn.
See above.

III. Independent Claim 20 
Independent claim 20 recites, in part, "wherein the first supply voltage is between 25% - 50% of the second supply voltage." 
As should be appreciated from the foregoing explanation of Sutardja, that reference lists values for Vaaa between 2.7 V and 4.2 V and values for Vaa2 being approximately equal to Vaaa + Vaa, where Vada is 1.2 V. These values for Vaaa and Vaa2 fail to meet the claim limitation "wherein the first supply voltage is between 25% -50% of the second supply voltage." Accordingly, it is respectfully requested that the rejection under 35 U.S.C. § 103 of claim 20, and each claim that depends therefrom, be withdrawn.
Here again, the office disagrees because a charge pump with a 3x boost would cause the ratio of input to output voltage to be about 33%.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.